John I. Purtle, Justice, concurring. I concur in the results reached, however, on slightly different grounds. My primary objection to the standard of review in cases alleging ineffective assistance of counsel was the use of the phrase “farce and mockery” as a standard of review. This term originated in the Court of Appeals for the District of Columbia. Diggs v. Welch, 148 F. 2d 667 (D.C. Cir. 1945). However, the circuit subsequently abandoned the phrase and now uses the standard of “reasonably competent assistance of an attorney acting as his diligent conscientious advocate.” The standard of review by this court in cases where there is an allegation of ineffective assistance of counsel has not been entirely clear. We cannot form a hard and fast rule to be applied in all cases regardless of the facts. However, we should depart from the standard of requiring such defense to have amounted to a “farce and mockery” before it becomes ineffective. I have not . found a case in which the United States Supreme Court has set forth a rule to be used to determine when counsel is ineffective. My search has determined that the “farce and mockery” standard has been rejected by the Courts of Appeal for the District of Columbia, United States v. Decoster, 624 F. 2d 196 (1976); First Circuit, United States v. Bosch, 584 F. 2d 1113 (1978); Third Circuit, Moore v. United States, 432 F. 2d 730 (1970); Fourth Circuit, Marzullo v. Maryland, 561 F. 2d 540 (1977), cert. denied 435 U.S. 1011 (1978); Fifth Circuit, United States v. Gray, 565 F. 2d 881 (1978), cert. denied 435 U.S. 955 (1978); Sixth Circuit, United States v. Toney, 527 F. 2d 716 (1975), cert. denied 429 U.S. 838 (1976); Seventh Circuit, United States v. Sielaff, 542 F. 2d 377 (1976), cert. denied sub. nom. Sielaff v. William, 423 U.S. 876 (1975); Eighth Circuit, Pinnell v. Cauthron, 540 F. 2d 938 (1976); Ninth Circuit, Cooper v. Fitzharris, 586 F. 2d 1325 (en banc) (1978), cert. denied 440 U.S. 974 (1979); Tenth Circuit, Dyer v. Crisp, 613 F. 2d 275 (1980), cert. denied 445 U.S. 945 (1980). Therefore, the Second Circuit is the only Circuit Court of Appeals still adhering to the “farce and mockery” standard. The earliest case I found on the subject in Arkansas was Barnhill v. State, 247 Ark. 28, 444 S.W. 2d 97 (1969). In Barnhill, we stated: . . . We cannot agree with appellant’s assertion that his counsel, because of inexperience or illness, conducted his defense in such a manner that his trial was a farce and a mockery of justice which denied him a fair trial. . . . We dealt with the same subject in Franklin & Reid v. State, 251 Ark. 223, 471 S.W. 2d 760 (1971). In Franklin we stated: Yet, when the professional conduct of non-appointed counsel is so lacking in competence or good faith that it shocks the conscience of the court or prosecutors, and the trial is reduced to a sham, farce or mockery of justice, permitting the proceedings to continue will constitute a denial of due process. The words quoted above were from United States v. Maroney, 423 F. 2d 865 (3rd Cir. 1970). It also quoted several other federal cases. Again, we considered this problem in Davis v. State, 253 Ark. 484, 486 S.W. 2d 904 (1972). In Davis we quoted from Poole v. United States, 438 F. 2d 325 (8th Cir. 1971), as follows: . . . ‘only if it can be said that what was or was not done by the defendant’s attorney for his client made the proceedings a farce and a mockery of justice, shocking to the conscience of the Court. Hanger v. United States, 428 F. 2d 746, 748 (8th Cir. 1970).’ .. . The next major attempt to resolve the question of ineffective assistance of counsel seems to have been in Leasure v. State, 254 Ark. 961, 497 S.W. 2d 1 (1973). In Leasure we stated: ... a charge of inadequate representation can prevail only if the acts or omissions of an accused’s attorney result in making the proceedings a farce and a mockery of justice, shocking the conscience of the court, or the representation is so patently lacking in competence or adequacy that it becomes the duty of the court to be aware of and correct it. Again, we cited a federal case in support of this holding. Slawek v. United States, 413 F. 2d 957 (8th Cir. 1969). Other circuit courts of appeal were also cited. We were faced with the problem again in the case of McDonald v. State, 257 Ark. 879, 520 S.W. 2d 292 (1975). In McDonald we stated that the federal courts had not abandoned the “mockery of justice” standard. We then quoted from United States v. Hager, 505 F. 2d 737 (1974), which in turn had quoted from McQueen v. Swenson, 498 F. 2d 207 (1974). Stringent as the “mockery of justice” standard may seem, we have never intended it to be used as a shibboleth to avoid a searching evaluation of possible constitutional violations; nor has it been so used in this circuit. It was not intended that the “mockery of justice” standard be taken literally, but rather that it be employed as an embodiment of the principle that a petitioner must shoulder a heavy burden in proving unfairness. Therefore, McDonald followed the prior cases in quoting verbatim from the Eighth Circuit Court of Appeals. The next significant case I reviewed in Arkansas was Kozal v. State, 264 Ark. 587, 573 S.W. 2d 323 (1978). In Kozal we stated: The evidence falls short in warranting a holding that appellant’s initial counsel’s services reduced the proceeding to a farce, a mockery of justice and shocking to the Court. It must be remembered that effective assistance of counsel does not equate with success. The mere showing of improvident strategy, or bad tactics is not sufficient to establish that defendant was denied effective assistance of counsel. . . Although the case cited Franklin & Reid v. State, supra, it also cited Pinnell v. Cauthron, 540 F. 2d 938 (8th Cir. 1976). Two more recent cases have dealt with the subject, the first being Jones v. State, 267 Ark. 79, 589 S.W. 2d 16 (1979), wherein we stated: The advice given by retained counsel obviously is within the range of competence demanded of attorneys in criminal cases. Another case still in the advance sheets is Hoover v. State, 270 Ark. 978, 606 S.W. 2d 744 (1980), wherein we stated: The United States Court of Appeals, Eighth Circuit, puts the test for competency in this way: “[T]rial counsel fails to render effective assistance when he does not exercise the customary skills and diligence that a reasonably competent attorney would perform under similar circumstances.” Pinnell v. Cauthron, 540 F. 2d 938 (8th Cir. 1976). Therefore, it appears that almost every time we have tried to define ineffective assistance of counsel we have resorted to the definitions used by the federal courts and more particularly the Eighth Circuit Court of Appeals. So far as I am able to determine, the standard set out in Pinnell v. Cauthron, supra, is still in force and effect in the Eighth Circuit. The standard applied in the Eighth Circuit is as follows: The standard used by this court in evaluating whether a defendant has been denied effective assistance of counsel is that trial counsel fails to render effective assistance when he does not exercise the customary skills and diligence that a reasonably competent attorney would perform under similar circumstances. ■ In my opinion, we have not heretofore set out a standard which we believe should be followed by this court in cases where the question of ineffective assistance of counsel is at issue. We have in the past followed the federal courts and most often the Court of Appeals for the Eighth Circuit. I believe the Pinnell standard is a good one and would be willing to adopt it because it is certainly more understandable than McQueen v. Swenson, supra, which we quoted in McDonald v. State, supra. The standard set out by the majority states the degree of proof needed to prove ineffective assistance of counsel and states the assistance must have been so patently lacking in competence that it becomes the duty of the trial judge to be aware of it and to correct it. I agree with this as far as it goes, but it fails to set out any criteria to be used in reaching the conclusion. In my opinion, we should at least require the challenger to prove the alleged ineffective counsel failed to do certain things which a reasonably competent counsel would have done or did certain things which a reasonably competent counsel would not have done under the same or similar circumstances. Regardless of the standard adopted by this court we should also find that the ineffective assistance of counsel was prejudicial to the defendant before granting relief.